VAUGHN, Judge.
Findings' of fact made in proceedings to determine custody, when supported by competent evidence, are conclusive on appeal. In re Orr, 254 N.C. 723, 119 S.E. 2d 880. There is ample competent evidence to support the findings of fact of the trial judge and such findings of fact support the order entered. Such of appellant’s assignments of error as were properly presented on the appeal have been carefully considered and are found to be without merit.
Affirmed.
Chief Judge Mallard and Judge Parker concur.